DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/03/2021 amended claims 1-12 and added claim 14.  Claims 1-14 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 11/03/2021 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 20180217489 A1) in view of Kayano (US 20170363940 A1) and in further view of Mitani (US 20090034962 A1).
Regarding claim 1, Kuroda teaches projection optical apparatus (Fig. 1-9) comprising: a first lens group (37 and 38); a first lens barrel (43 and 44) holding the first lens group (37 and 38); a first mirror (14) disposed at a demagnifying side of the first lens group (37 and 38); a frame (15 and 16; 42, 40, 27 and 24) holding the first mirror (14) and including a first opening (at 40e) in which the first lens barrel (43 and 44) is fitted; and 
Kuroda does not teach the frame being made of resin.
Kayano teaches having lens barrel made of resin ([0013]; claim 13).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kuroda with Kayano; because synthetic resin are easy to mold.
Kuroda does not explicitly teach a first reinforcing metal disposed around an outer circumference of the first opening (at 40e), wherein a portion of the resin frame is sandwiched between the first lens barrel and the first reinforcing metal in a direction parallel to the optical axis of the first optical lens group.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kuroda and Kayano with Mitani; because it provides stronger walls.
Regarding claim 2, the combination of Kuroda, Kayano, and Mitani, consequently results in a first screw (47/48 of Kuroda) fixing the first lens barrel (43 and 44 of Kuroda) and the first reinforcing metal (5 of Mitani) with respect to the frame (15 and 16; 42, 40, 27 and 24 of Kuroda), wherein the first lens barrel (43 and 44 of Kuroda), the frame (15 and 16; 42, 40, 27 and 24 of Kuroda) and the first reinforcing metal (5 of Mitani) include a first through hole (screw hole for 47/48 of Kuroda) disposed outside the first opening (at 40e of Kuroda) and passing through a portion where the first lens barrel (43 and 44 of Kuroda), the frame (15 and 16; 42, 40, 27 and 24 of Kuroda), and the first reinforcing metal (5 of Mitani) overlap each other, and the first screw (47/48 of Kuroda) is disposed in the first through hole (screw hole for 47/48 of Kuroda).
Regarding claim 3, the combination of Kuroda, Kayano, and Mitani, consequently results in Kuroda further teaches the first reinforcing metal (5 of Mitani) is disposed at an opposite side to a first lens barrel (43 and 44 of Kuroda) side with respect to the frame (15 and 16; 42, 40, 27 and 24 of Kuroda; Fig. 1 and 2).
Regarding claim 4, the combination of Kuroda, Kayano, and Mitani, consequently results in the first reinforcing metal (5 of Mitani) is disposed between the frame (15 and 16; 42, 40, 27 and 24 of Kuroda) and the first lens barrel (43 and 44 of Kuroda; Fig. 1 and 2).

Regarding claims 6, the combination of Kuroda, Kayano, and Mitani, consequently results in the first reinforcing metal (5 of Mitani) is disposed at a plurality of locations along the outer circumference of the first opening (at 40e of Kuroda; Fig. 1 and 2; [0037]).
Regarding claims 7, the combination of Kuroda, Kayano, and Mitani, consequently results in the first reinforcing metal (5 of Mitani) includes a bent part being a bent edge portion of the first reinforcing metal (5 of Mitani embedded at 40e to 40a of Kuroda; Fig. 1 and 2; [0037] of Kuroda).
Regarding claim 8, the combination of Kuroda, Kayano, and Mitani, consequently results in the first reinforcing metal (5 of Mitani) is formed of a metal plate ([0022] and [0029] of Mitani).
Regarding claim 9, the combination of Kuroda, Kayano, and Mitani, consequently results in a second lens group (21 and 22 of Kuroda) disposed at the demagnifying side of the first mirror (14 of Kuroda); a second lens barrel (25 and 26 of Kuroda) holding the second lens group (21 and 22); and a second reinforcing metal (5 of Mitani) disposed around an outer circumference of a second opening (24d of Kuroda) which the frame (15 and 16; 42, 40, 27 and 24 of Kuroda) includes and in which the second lens barrel (25 and 26 of Kuroda) is fitted.
Regarding claim 10, the combination of Kuroda, Kayano, and Mitani, consequently results in a second screw (28/29 of Kuroda) fixing the second lens barrel (25 and 26 of Kuroda) and the second reinforcing metal (5 of Mitani) with respect to the frame (15 and 16; 42, 40, 27 and 24 of Kuroda), wherein the second lens barrel (25 and 26 of Kuroda), the frame (15 and 16; 
Regarding claim 11, Kuroda further teaches a 42, second mirror (13) held by the frame (15 and 16; 42, 40, 27 and 24 of Kuroda) and disposed in an optical path between the first mirror (14) and the second lens group (21 and 22).
Regarding claim 12, Kuroda further teaches a first optical axis (CL2) of the first lens group (37 and 38) is substantially parallel to a second optical axis (CL1) of the second lens group (21 and 22), and the first mirror (14) and the second mirror (13) redirect light which is emitted from the second lens group (21 and 22) and which passes in a first direction, to a second direction opposite to the first direction (Fig. 1 and 2).
Regarding claim 13, Kuroda further teaches a projector (Fig. 1 and 2) comprising: a light modulator (67); and the projection optical apparatus according to claim 1, which projects video light modulated by the light modulator.
Regarding claim 14, Kuroda further teaches the first through hole (screw hole for 47/48) provided inside the resin frame (15 and 16; 42, 40, 27 and 24).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882